Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 6, 2018                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155849(62)(63)(64)                                                                                      David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
                                                                     SC: 155849
  v                                                                  COA: 330876
                                                                     Washtenaw CC: 13-001315-FH
  SHAWN LOVETO CAMERON, JR.,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motions of the Mackinac Center for Public Policy
  to participate as an amicus curiae and to file an amicus brief on or before July 13, 2018,
  are GRANTED. On further order of the Chief Justice, the motion of the Michigan District
  Judges Association to extend the time for filing a brief amicus curiae is GRANTED. The
  amicus brief will be accepted as timely filed if submitted on or before July 19, 2018.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                    July 6, 2018

                                                                               Clerk